 1                                                    May 18, 2021
 2                                                        VPC
 3                                                         JS-6
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10              WESTERN DIVISION - SPRING STREET COURTHOUSE
11   DIVISION-D, INC., a Missouri             Case No.: 2:20-cv-03454-SB-JPR(x)
     corporation,
12                                            Assigned to: Hon. Stanley
                   Plaintiff,                 Blumenfeld, Jr.
13
           v.                                 ORDER GRANTING JOINT
14                                            STIPULATION OF DISMISSAL WITH
     ENGAGE:BDR, LLC, f/k/a                   PREJUDICE
15   ENGAGE:BDR, INC., a California
     limited liability corporation, and
16   DOES 1-10,                               Complaint Filed: April 14, 2020
                                              Trial Date:      June 15, 2021
17                 Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                          1
            ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                        ORDER
 2         Having reviewed the Joint Stipulation of Dismissal With Prejudice
 3   (“Stipulation”) submitted jointly by Plaintiff Division-D, Inc., (“Division-D”),
 4   and Defendant Engage:BDR, LLC f/k/a Engage:BDR, Inc. (“Engage:BDR”) and
 5   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and for
 6   good cause appearing therefore, the Court hereby GRANTS the stipulation as
 7   follows:
 8         1.     This Action is hereby dismissed in its entirety with prejudice; and
 9         2.     This Court shall retain jurisdiction to enforce the terms of the
10   Settlement Agreement. See Hagestad v. Tragesser, 49 F.3d 1430, 1433 (9th Cir.
11   1995).
12   IT IS SO ORDERED.
13
14
15   Dated: May 18, 2021

16
17                                                   Stanley Blumenfeld, Jr.
                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                             2
              ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
